MEMORANDUM **
This is an appeal from the district court’s order denying appellants’ motion to reconsider the district court’s prior order dismissing them complaint for failure to state a claim.
This court previously denied appellant’s motion to proceed in forma pauperis, and directed appellant (1) to pay the docketing and filing fees for this appeal; and (2) to show cause why the district court’s orders should not be summarily affirmed.
After appellant initially failed to pay the filing and docketing fees, this court dismissed the appeal for failure to prosecute. Appellant has now paid the fees and responded to the court’s order to show cause. Accordingly, the court grants appellant’s motion to reinstate.
The Clerk is directed to file the motion to reinstate this appeal, received April 14, 2008, and the motion for a new briefing schedule, received March 20, 2008.
This court reviews the district court’s order for abuse of discretion. See MacDonald v. Grace Church Seattle, 457 F.3d 1079, 1081 (9th Cir.2006).
We have reviewed the record, the appellants’ responses to the order to show cause, and the opening brief, and we find that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.